FINAL OFFICE ACTION
New claims 20-30 were pending in this reissue and claims 1-19 were cancelled.  Upon entry of amendment filed 9/28/2022, claims 29 and 30 are cancelled and claims 20-28 remain pending.  The instant application is a divisional reissue of 14/069,235 (now abandoned), which is a reissue of application no. 12/150,579 which is now U.S. Patent No. 8,204,785 (hereinafter “the '785 patent”).  Foreign priority is claimed to JP2007-121205, filed 5/1/2007.
For reissue applications filed before September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the law and rules in effect on September 15, 2012.  Where specifically designated, these are “pre-AIA ” provisions.  
For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.  
Prior or Concurrent Proceedings
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceed-ing in which the ‘785 patent is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation. 
Information Material to Patentability
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely apprise the Office of any information which is mate-rial to patentability of the claims under consideration in this reissue appli-cation.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.
Response to Arguments
Claims 29 and 30 have been cancelled.  Accordingly, the rejection of claim 29 and 30 under § 103 is withdrawn.  
Regarding the rejection of claims 20-30 under § 112 as being incomplete for missing essential elements, Applicant contends:
The Examiner has identified several elements in Fig. 2 of the application, including GPS module 62, communication module 61, control section 64, DSP 65, memory 63, memory 67 and battery 68, and asserts that these elements are essential elements of the claim. However, the Examiner has not explained why these elements are essential or how their absence amounts to a gap between elements. Furthermore, the elements identified by the Examiner are not disclosed by the specification to be essential to the claimed subject matter.

The Examiner disagrees.  Claim 20 recites means plus function limitations that correspond to at least the algorithms illustrated in Figs. 3 and 9 of the ‘785 patent.  The corresponding hardware is shown in at least Figs. 2, 4, and 6 as having a portable information terminal, including GPS module 62, communication module 61, control section 64, DSP 65, memory 63, memory 67, and battery 68.  These hardware elements are necessary for performing the algorithms described in the flowcharts of Figs. 3 and 9.  For instance, all embodiments shown in the ‘785 patent include GPS module 62 and processor 65.  It is unclear how the recited functions and corresponding algorithms are able to operate without a processor.  Furthermore, the recited “acquiring unit configured to acquire a direction of a user’s head and/or a travel direction of the user from a motion sensor corresponds to the following structure in the ‘785 patent specification: (Fig.3, step S2; Fig. 9, S62-63); Fig 2, sensor module 32/ head direction detecting section 72; Col. 14, lines 39-44).  However, GPS module 62 is shown as a component in all embodiments and is a necessary component for determining a user’s position and direction of travel along with the sensor module. Applicant should clarify what the minimum necessary hardware elements are, and either recite the hardware elements in the claim or explain why the hardware element can be read into the claim due to invocation of 112 6th paragraph.  Applicant fails to point to an embodiment described in the specification that does not require these hardware elements.  Accordingly, the rejection of claims 20-30 under § 112 is maintained.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations in claim 20 that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  These claim limitation(s) is/are recited in claim 20:
an acquiring unit configured to acquire a direction of a user’s head and/or a travel direction of the user from a motion sensor;
a detecting unit configured to detect a details command input by the user;
a determining unit configured to determine an emphasized target object from a plurality of guidance target objects based on the acquired direction;
a generation unit configured to generate voice audio related to details information of the emphasized target object.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof as follows:
an acquiring unit configured to acquire a direction of a user’s head and/or a travel direction of the user from a motion sensor (Fig.3, step S2; Fig. 9, S62-63); Fig 2, sensor module 32/ head direction detecting section 72; Col. 14, lines 39-44);
a detecting unit configured to detect a details command input by the user (Fig. 2, input section 66; col. 13, lines 43-46; Fig. 9, steps S66 and S67; 
See Col. 23, lines 9-25:
It should be noted that upon input of a predetermined command (details command described later) from the input section 66, the guidance target object selecting section 164 fixes (always fixes) a guidance target object (guidance target object specified as an emphasized guidance target object) that is present in the head direction at that time as an emphasized guidance target object, and can switch a guidance voice for the fixed guidance target object to a guidance voice for details information describing an advertisement for that guidance target object.

See also Col. 24, lines 42-51:
In step S66, the guidance target object selecting section 164 determines whether or not a details command has been inputted. If it is determined in step S66 that a details command has been inputted, in step S67, the guidance target object selecting section 164 fixes a guidance target object that is present in the head direction at that time as an emphasized guidance target object, and switches a guidance voice for the fixed guidance target object to a guidance voice for details information describing the details of an advertisement for that guidance target object.

a determining unit configured to determine an emphasized target object from a plurality of guidance target objects based on the acquired direction (Fig. 2, guidance target object selecting section 73; Fig. 3, step S3 col. 14, lines 45-67);
a generation unit configured to generate voice audio related to details information of the emphasized target object. (Fig. 3, steps S4 and S5; Fig. 9, S70-71; col. 15, lines 5-11)

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
Claims 20-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  
Regarding independent claim 20, omitted elements are a least the following: the hardware elements shown in Fig. 2 of the portable information terminal 1, including GPS module 62, communication module 61, control section 64, DSP 65, memory 63, memory 67, and battery 68.  These hardware elements are necessary for performing the algorithms described in the flowcharts of Figs. 3 and 9.  Dependent claims 21-28 are rejected for inheriting the deficiency noted above, of parent claim 20
Independent claims 29 and 30 similarly omit essential steps as depicted in Fig. 9. 
Allowable Subject Matter
Claims 20-28 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  The closest prior art of record teaches generating advertising data based on a user’s direction of travel, head position, and user preference data.  However, claim 20 invokes 112 6th paragraph interpretation and includes the algorithm/flowchart shown in Figure 9 of the ‘785 patent, which describes in more detail the claimed “details command”.  This algorithm is described as follows:
In step S66, the guidance target object selecting section 164 determines whether or not a details command has been inputted. If it is determined in step S66 that a details command has been inputted, in step S67, the guidance target object selecting section 164 fixes a guidance target object that is present in the head direction at that time as an emphasized guidance target object, and switches a guidance voice for the fixed guidance target object to a guidance voice for details information describing the details of an advertisement for that guidance target object.

(the ‘785 patent, Col. 24, lines 42-51)
The closest prior art of record (Willins and Johnson) fail to teach steps in the algorithm that includes: upon determining that a “details command” has been input by the user, fixing a guidance target object that is present in the head direction at that time as an emphasized guidance target object, and switching a guidance voice for the fixed guidance target object to a guidance voice for details information describing the details of an advertisement for that guidance target object.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Cameron Saadat whose telephone number is (571)272-4443. The examiner can normally be reached M-F 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hetul Patel can be reached on (571) 272-4184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Cameron Saadat/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        

Conferees:
/Woo H Choi/
Primary Examiner, Art Unit 3992

/ALEXANDER J KOSOWSKI/Supervisory Patent Examiner, Art Unit 3992